Citation Nr: 0904186	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  01-01 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, denied service connection for 
a low back disability.  The appeal also arises from a June 
2000 rating decision by the RO which denied service 
connection for a left foot disability.

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is of record.

In June 2004, the Board remanded these matters to the RO for 
further action.  Following development, the case was returned 
to the Board for additional review.  The Board in April 2006 
again remanded the appealed claims.  Following attempts at 
further development, the case was returned again for further 
review.  


FINDINGS OF FACT

1.  A preponderance of the competent and probative evidence 
is against finding that the veteran's low back disorder 
developed in service or is causally related to service, but 
the evidence is in approximate balance as to whether the non-
service-connected low back disorder has been aggravated 
beyond natural progress by his service-connected left knee 
disorder.

2.  A preponderance of the competent and probative evidence 
is against finding that the veteran's left foot disorder 
developed in service or is causally related to service, but 
the evidence is in approximate balance as to whether the non-
service-connected left foot disorder has been aggravated 
beyond natural progress by his service-connected left knee 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by service; however, giving the benefit of doubt 
to the veteran, the Board concludes that the low back 
disorder has been aggravated by his service-connected left 
knee disorder, and is service connected to the extent of that 
aggravation.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 
2002  & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The veteran's left foot disorder was not incurred in or 
aggravated by service; however, giving the benefit of doubt 
to the veteran, the Board concludes that the left foot 
disorder has been aggravated by his service-connected left 
knee disorder, and is service connected to the extent of that 
aggravation.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 
2002  & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). However, there is no per 
se error where, as here, the initial adjudication occurred 
prior to promulgation of the VCAA.  Pelegrini.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board herein grants the veteran's appealed claim for 
service connection for a low back and a left foot disorder, 
but only as secondary to his service-connected left knee 
disorder, and hence the grant of service connection is 
limited to the extent of aggravation of each of these claimed 
disorders by the left knee disorder.  38 C.F.R. § 3.310.  
Accordingly, these grants of service connection herein are 
potentially incomplete grants of the benefits sought.  

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims herein adjudicated, of entitlement to service 
connection for a low back disorder and a left foot disorder.  
The RO sent a VCAA notice letter in March 2001.  However, 
this did not specifically address the claims now before the 
Board.  The Board remanded the case in June 2004, including 
for issuance of VCAA-complying notice.  Appropriate VCAA 
notice was subsequently issued by the Appeals Management 
Center (AMC) in June 2004 and January 2005.  

These subsequent development letters to the veteran duly 
addressed the claims for service connection for a low back 
disorder including as secondary to a left knee disorder, and 
service connection for a left foot disorder.  The notice 
letters were prior to AMC readjudication of the claims by an 
SSOC in December 2005, and, following the Board's remand in 
April 2006, by SSOCs in June 2007 and February 2008.   

In the course of developing evidence, the Board requested a 
Veterans Health Administration (VHA) medical opinion in 
September 2008, and a November 2008 medical opinion was 
subsequently received by the Board. 

It is notable that the veteran did not claim entitlement to 
service connection for a left foot disorder as secondary to 
his left knee, but rather claimed that disorder only on a 
direct basis.  The fact that the VHA opinion obtained in 
November 2008 provided medical evidence of this secondary 
causation on which the instant grant herein for service 
connection for a left foot disorder as secondary to a left 
knee disorder is based does not alter the basis of claim as 
presented to the RO and the Board, and subsequently to the 
AMC, in the course of development of the claim.  However, 
development of this basis of secondary service connection, to 
include VCAA notice addressing secondary service connection, 
is not required in this case for two reasons.  First, VA is 
not required to provide notice and development assistance as 
to every and any conceivable basis of claim, where not 
indicated by contentions of the veteran or the evidentiary 
record at that time.  Second, the Board herein grants 
secondary service connection, and hence notice and 
development assistance of that basis of claim is resolved in 
the veteran's favor.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims for 
service connection are being granted, the RO will address the 
matters of disability rating and effective date in 
effectuating this decision of the Board.

The June 2004 and January 2005 VCAA letters sent to the 
veteran requested that he advise of any VA and private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment in 
service and after service, in support of the claims.  In 
submissions or development in the course of appeal, pertinent 
VA and private treatment records were submitted or obtained 
by the RO.  The RO appropriately requested records from 
sources indicated by the veteran for which he provided 
appropriate authorization.  The veteran was also 
appropriately informed, including by the appealed rating 
decision and subsequent SOC and SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  He has not provided authorization to 
obtain any additional existing evidence presenting a 
reasonable possibility of furthering the appealed claims 
herein adjudicated, and for which exhaustive efforts to 
obtain those records have not already been undertaken with 
appropriate notice to the veteran of those efforts.  
Specifically, the veteran informed of receipt of Social 
Security disability benefits in 1968 due to arthritis, and 
the Board in its June 2004 remand requested that the RO 
obtain Social Security Administration (SSA) records 
underlying that award of benefits.  The AMC then in June 2004 
requested those records from the SSA, but received a response 
informing that after SSA's exhaustive search it determined 
that the records had been destroyed and hence could not be 
obtained.  

No further statement has been received by the veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.  

The Board is also satisfied that the development requested by 
the Board's June 2004 and April 2006 remands has been 
satisfactorily completed.  This includes of above-noted VCAA 
notice, development to obtain any additional VA and private 
treatment records, above-noted development to obtain SSA 
records, orthopedic examination addressing the low back 
disorder, and subsequent RO (AMC) readjudication of the claim 
following these development efforts.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology in a service connection 
claim is often required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As discussed infra, the veteran was afforded 
the opportunity of examinations to address his claims for 
service connection for a low back and a left foot disorder.  
VA examinations were conducted in January 2001, November 
2002, and February 2005 (with an addendum in November 2005).  
The AMC attempted to afford the veteran a further VA 
examination, but the veteran's spouse, on the veteran's 
behalf, advised in February 2007 that due to infirmity he 
could not travel the distance to the examination.  The Board 
accordingly obtained a November 2008 Veterans Health 
Administration (VHA) report and opinion based on evaluation 
of the record, which report and opinion is substantially the 
basis of the grant herein of secondary service connection for 
the claimed low back and left foot disorders.  Hence, the 
Board concludes that all reasonable efforts were undertaken 
to satisfactorily complete the medical record including by VA 
examination, sufficient for Board adjudication of the claims 
reviewed herein. 

The Board must concede that the VHA reviewer did suggest that 
not only a better documented medical history but also a more 
complete evaluation of the rheumatoid and/or arthritic 
processes may have afforded the basis of a more complete 
opinion (including the extent of aggravation beyond natural 
progress of disease, if any, as discussed infra).  However, 
again, limitations including availability of evidence and 
infirmity of the veteran allowed for only that development 
which has already been undertaken.  Accordingly, the Board 
concludes that appropriate development, to the extent 
reasonably possible including by VA examinations and a VHA 
opinion, has been completed in this case.  38 C.F.R. 
§ 3.159(c)(4) (2008); see 38 C.F.R. § 3.303; Counts; Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory 
duty to assist is not a license for a "fishing 
expedition").

The veteran has addressed his claims for service connection 
by the December 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, as well as by submitted 
statements.  There is no indication that he desires a further 
opportunity to address the claims that has not been 
fulfilled.  

Over-riding any technicalities of notice and assistance in 
this case is our concern about the veteran's advanced age and 
his infirm condition, as described by his wife.  The Board 
wishes to resolve the service connection issues for the 
veteran now, without further delay.

II.  Claims for Service Connection for a Low Back Disorder 
and a 
Left Foot Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability, to the 
degree of aggravation.  38 C.F.R. § 3.310.  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail. The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The veteran has contended, including in testimony before the 
undersigned, that he suffers from his claimed disorders of 
the low back and left foot as a result of service, and he 
attributed his low back disorder as well to his service-
connected left knee disorder.  He was afforded a VA 
examination in February 2005 at which he denied current 
difficulties with either the low back or the left foot, and 
the examiner upon physical testing found no abnormality of 
the lumbar spine region and no foot pathology.  These 
findings upon that recent VA examination necessarily 
complicate the veteran's claims for service connection for 
disorders of these parts.  That examiner did, however, note 
the presence of significantly altered biomechanics as a 
result of the veteran's left knee disorder, with use of a 
Canadian crutch and altered weightbearing putting excess 
stress on the right side, including the right knee.  

The claims file contains a report of lumbosacral CT scan with 
contrast in June 1998, with findings of disc degeneration, 
diffuse disc bulge, and degenerative facet hypertrophy at 
multiple levels, as well as central spinal stenosis at L5-S1.  

A relatively recent prior VA examination specifically 
addressing the extent of low back disability was performed in 
September 1998.  The veteran then said that his low back 
symptoms had originated from a fall down a ladder in service, 
without other low back injury.  He reported that his current 
symptoms consisted of an intermittent daily low back ache, 
which might develop into pain depending on the weather and 
daily activities.  He was noted to take Darvocet and Daypro.  
The examiner found that the veteran walked with an antalgic 
gait.  Range of motion of the lumbar spine was limited to 40 
degrees of true lumbar motion, with a further 20 degrees of 
motion in the sacrum.  The examiner found tenderness over the 
lumbar spine, as well as pain produced by motion of the 
lumbar spine.   The September 1998 VA examiner diagnosed 
chronic lumbar strain and sprain with discogenic lumbar 
spondylosis/degenerative joint disease and spinal stenosis.  
The examiner further found functional problems of the lumbar 
spine including fatiguability, lack of endurance, and 
weakness.  

The veteran was afforded another VA examination in June 1999, 
by a different examiner.  That examiner noted the veteran's 
history of injury to the knees in service falling down a 
ladder as well as an examination report in January 1949 with 
complaint of pain in the sacral area, right buttocks, and 
posterior right thigh with limitation of forward bending at 
the waist, and that January 1949 orthopedic examiner noting 
possible sciatic neuritis.  The June 1999 examiner assessed, 
in pertinent part, that the veteran did not have a low back 
disorder due to his left knee.  However, that examination was 
deficient in that the examiner found no other record 
indicating any back problems, while noting the existence of 
the prior September 1998 examination report.  Thus, the June 
1999 examiner plainly did not note the September 1998 
examination's affirmative findings of low back disability, 
and also did not note the supportive findings upon CT scan in 
June 1998 of degenerative disc disease and spinal stenosis.  
It is apparent that the February 2005 VA examiner committed 
the same errors of failure to observe documented disease or 
disability.  

The veteran was unable to appear for a further VA examination 
for a low back disorder, scheduled pursuant to April 2006 
Board remand instructions, due to inability to travel to the 
examination as a result of infirmity.  Accordingly, as noted 
above, the Board obtained a VHA opinion. 

The VHA reviewer, in a November 2008 report, noted that the 
veteran has a low back disorder of a degenerative nature, 
including based on medical evaluations in March 1949 and 
March 1956, and based on X-rays of the spine in 1998.  The 
VHA reviewer then concluded that it is at least as likely as 
not that the veteran's non-service-connected low back 
disorder has been aggravated by his service-connected left 
foot disorder, though he could not say, without speculation, 
whether it was aggravated beyond the nature course of the 
disease processes in the low back, in part because of the 
absence of a sufficient historical record of the arthritic 
disease process in the low back.  

The VHA reviewer also concluded that it is at least as likely 
as not that the veteran's service-connected left knee 
disorder and resulting antalgic gait have aggravated his non-
service-connected left foot disorder.  However, based on the 
non-specific reports within the claims file as to the nature 
of the pattern of arthritic changes in the left foot, the VHA 
reviewer could not conclude whether the veteran's left foot 
disorder was aggravated beyond natural progress of disorders 
of that foot by his service-connected left knee disorder.  

The present case thus presents difficulties with the standard 
for aggravation, since aggravation, to support service 
connection, must be beyond the natural course of the 
otherwise non-service-connected disorder.  Faced with this 
dilemma for both the low back and left foot, the Board must 
ultimately conclude that the evidence, including the VHA 
opinion, is sufficient to support service connection for the 
low back and left foot disorders to the extent of their 
aggravation by the left knee disorder, or is at least in 
equipoise, with the extent of that aggravation having not yet 
been determined by VA examiners or the VHA reviewer.  

Thus, affording the veteran the benefit of the doubt, the 
Board finds service connection warranted for the veteran's 
low back and left foot disorders based on aggravation by the 
left knee, to the extent of that aggravation in each case.  
The RO will determine the baseline and current levels of 
severity under the Schedule of Rating Disabilities (38 C.F.R. 
Part 4) to determine the extent of aggravation, and thus that 
portion of disability of the low back and left foot that is 
service connected for rating purposes.  38 C.F.R. § 3.310(b).  

The Board has considered direct service connection for the 
veteran's low back and left foot disorders, but finds no 
service treatment records or service examination records to 
support any manifestation of either of those disorders in 
service.  There is also no record of continuity of symptoms 
of those disorders from service to support service connection 
on that basis.  Rather, the first record of a low back 
disorder was in March 1949, with the weight of the evidence 
against continuity of symptoms from service to that point in 
time, or from that point in time up to the present.  The 
veteran's left foot was not reported to be symptomatic until 
March 1956, when he complained of pes planus and foot pains, 
with the weight of the evidence against continuity of 
symptoms from service to that point in time, or from that 
point in time up to the present.  There is no medical opinion 
evidence supporting a direct causal link between service and 
current low back or left foot disability.  The veteran's own 
statements are not cognizable to support a causal link 
between service and current disability, because such a 
question of medical causation is beyond the ambit of lay 
knowledge.  Accordingly, the evidence preponderates against 
claims for service connection for a low back or left foot 
disorder on a direct basis.  38 C.F.R. § 3.303.  

There is also no cognizable evidence to support disabling 
arthritis of either the low back or left foot within the 
first post-service year, to support either claim on a first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  


ORDER

Service connection for a low back disorder, to the extent of 
aggravation by the service-connected left knee disorder, is 
granted.  

Service connection for a left foot disorder, to the extent of 
aggravation by the service-connected left knee disorder, is 
granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


